DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-22 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Zhao et al. [U.S. PG Publication No. 2019/0281321] and Song et al. [U.S. PG Publication No. 2013/0034153]) do not disclose, with respect to claim 1, a decoding system which decodes transform coefficients of blocks in inter mode from a bitstream by deriving a transform setting based for the block of pixels by performing an inverse transform operation to generate a set of residual pixels according the transform setting, in reconstructing the block of pixels which are represented via the residual pixels, the block is processed under a Sub-Block Transform operation that partitions the block of pixels into a plurality of sub-blocks comprising an orientation of partitioning into horizontal or vertical splitting orientations, a width and height and a position of the transformed sub-block, such that the plurality of transform modes are from a set of transform types, in particular when a vertical splitting orientation is used then the position is used to determine a transform type for a horizontal transform, while when a horizontal splitting orientation is used, the position is used to determine the transform type for a vertical transform. Rather, while Song discloses the possibility of using differing transform types based on partition orientations as seen in ¶0338-0340, however it is not particularly disclosed that these are from a set of transform types for horizontal transforms when vertical partitioning .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483